Exhibit 10.1

FIFTH AMENDMENT TO THE

RECEIVABLES FINANCING AGREEMENT

This FIFTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of November 21, 2019, is entered into by and among the following
parties:

 

  (i)

NCR RECEIVABLES, LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);

 

  (ii)

NCR CORPORATION, a Maryland corporation (the “Servicer”), as initial Servicer;

 

  (iii)

MUFG BANK, LTD. (f/k/a The Bank of Tokyo Mitsubishi UFJ, Ltd., New York Branch),
as a Committed Lender and as a Group Agent;

 

  (iv)

VICTORY RECEIVABLES CORPORATION, as a Conduit Lender; and

 

  (v)

PNC BANK, NATIONAL ASSOCIATION, as a Committed Lender, as a Group Agent and as
the Administrative Agent (in such capacity, the “Administrative Agent”).

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.

BACKGROUND

1. The parties hereto have entered into a Receivables Financing Agreement, dated
as of November 21, 2014 (as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Receivables Financing
Agreement”).

2. Concurrently herewith, the parties hereto are entering into that certain
Fourth Amended and Restated Fee Letter (the “Amended Fee Letter”).

3. The parties hereto desire to amend the Existing Receivables Financing
Agreement as set forth herein (as so amended, the “Receivables Financing
Agreement”).

NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

SECTION 1. Amendments to the Existing Receivables Financing Agreement. The
Existing Receivables Financing Agreement is hereby amended as shown on the
marked pages set forth on Exhibit A attached hereto.



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties of the Borrower and Servicer. The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:

(a) Representations and Warranties. The representations and warranties made by
it in Section 6.01 or Section 6.02, as applicable, of the Receivables Financing
Agreement are true and correct on and as of the date hereof unless such
representations and warranties by their terms refer to an earlier date, in which
case they shall be true and correct on and as of such earlier date.

(b) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Amendment, the Receivables Financing
Agreement and the other Transaction Documents to which it is a party and
(B) perform its obligations under this Amendment, the Receivables Financing
Agreement and the other Transaction Documents to which it is a party and
(ii) the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Amendment, the Receivables Financing
Agreement and the other Transaction Documents to which it is a party have been
duly authorized by it by all necessary limited liability company action or
corporate action, as applicable.

(c) Binding Obligations. This Amendment, the Receivables Financing Agreement and
each of the other Transaction Documents to which it is a party constitutes its
legal, valid and binding obligations, enforceable against it in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(d) No Termination Event. No Termination Event or Unmatured Termination Event
has occurred and is continuing, and no Termination Event or Unmatured
Termination Event would result from this Amendment.

SECTION 3. Effect of Amendment; Ratification. All provisions of the Receivables
Financing Agreement and the other Transaction Documents, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Receivables Financing
Agreement (or in any other Transaction Document) to “this Receivables Financing
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Receivables Financing Agreement shall be deemed to be
references to the Receivables Financing Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Financing Agreement other
than as set forth herein. The Receivables Financing Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects.

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective as
of the date hereof upon the satisfaction of the following conditions precedent:

 

2



--------------------------------------------------------------------------------

(a) Execution of Amendment. The Administrative Agent shall have received
counterparts hereto duly executed by each of the parties hereto.

(b) Execution of Amended Fee Letter. The Administrative Agent shall have
received counterparts of the Amended Fee Letter duly executed by each of the
parties thereto.

(c) Receipt of Fees. The Administrative Agent shall have received confirmation
that all fees owing under the Amended Fee Letter have been paid, or will be
paid, in full in accordance with the terms of the Amended Fee Letter.

(d) Opinion. The Administrative Agent shall have received one or more favorable
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel for the Borrower and the Servicer covering such matters as
the Administrative Agent may reasonably request, including, without limitation,
certain due authorization, no conflicts and enforceability matters.

(e) Certificates. The Administrative Agent shall have received such officers’
certificates, board resolutions and other documents as it may reasonably
request.

SECTION 5. Severability. Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 6. Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 8. GOVERNING LAW AND JURISDICTION.

(a) THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY LENDER IN THE
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK).

 

3



--------------------------------------------------------------------------------

(b) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO
EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE,
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING
IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE
SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS. EACH OF THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Financing Agreement or any provision hereof or
thereof.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

NCR RECEIVABLES LLC, as the Borrower By:  

/s/ Farzad Jalil

Name:   Farzad Jalil Title:   Assistant Secretary and Assistant Treasurer NCR
CORPORATION, as the Servicer By:  

/s/ James M. Bedore

Name:   James M. Bedore Title:   Executive Vice President, General Counsel   and
Secretary

Fifth Amendment to

Receivables Financing Agreement (NCR)

 

S-1



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Eric Bruno

Name:   Eric Bruno Title:   Senior Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Group Agent By:  

/s/ Eric Bruno

Name:   Eric Bruno Title:   Senior Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Committed Lender By:  

/s/ Eric Bruno

Name:   Eric Bruno Title:   Senior Vice President

Fifth Amendment to

Receivables Financing Agreement (NCR)

 

S-2



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Committed Lender By:  

/s/ Eric Williams

Name:   Eric Williams Title:   Managing Director MUFG BANK, LTD., as a Group
Agent By:  

/s/ Eric Williams

Name:   Eric Williams Title:   Managing Director VICTORY RECEIVABLES
CORPORATION, as a Conduit Lender By:  

/s/ Kevin J. Corrigan

Name:   Kevin J. Corrigan Title:   Vice President

Fifth Amendment to

Receivables Financing Agreement (NCR)

 

S-3



--------------------------------------------------------------------------------

EXHIBIT A

(Attached)



--------------------------------------------------------------------------------

Exhibit A to Amendment #5 dated November 21, 2019

Conformed to Amendment #1 dated November 21, 2016

Conformed to Amendment #2 dated September 29, 2017

Conformed to Amendment #3 dated November 15, 2018

Conformed to Amendment #4 dated April 22, 2019

RECEIVABLES FINANCING AGREEMENT

Dated as of November 21, 2014

by and among

NCR RECEIVABLES LLC,

as Borrower,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders and as Group Agents,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

PNC CAPITAL MARKETS LLC,

as Structuring Agent,

and

NCR CORPORATION,

as initial Servicer



--------------------------------------------------------------------------------

on such day; provided, however, that the “Bank Rate” for any day while a
Termination Event has occurred and is continuing shall be an interest rate per
annum equal to the sum of 2.00% per annum plus the greater of (i) the Base Rate
for such Lender on such day and (ii) the LIBOR Rate for such Lender on such day.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the greater of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by the applicable Group Agent or its Affiliate as its “reference rate”
or “prime rate”, as applicable. Such “reference rate” or “prime rate” is set by
the applicable Group Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and

(b) 0.50% per annum above the latest Federal FundsOvernight Bank Funding Rate.

“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrower Indemnified Amounts” has the meaning set forth in Section 12.01(a).

“Borrower Indemnified Party” has the meaning set forth in Section 12.01(a).

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations and other liabilities and obligations (howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby, and
shall include, without limitation, all Capital and Interest on the Loans, all
Fees and all other amounts due or to become due under the Transaction Documents
(whether in respect of fees, costs, expenses, indemnifications or otherwise),
including, without limitation, interest, fees and other obligations that accrue
after the commencement of any Insolvency Proceeding with respect to the Borrower
(in each case whether or not allowed as a claim in such proceeding).

“Borrower’s Limited Liability Company Agreement” means the Amended and Restated
Limited Liability Company Agreement of the Borrower, dated as of November 21,
2014, between NCR, as sole initial member, and Michelle Dreyer, as independent
manager and special member.

“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the sum of (A) the Outstanding Balance of all Pool Receivables at such time,
plus (B) cash

 

3



--------------------------------------------------------------------------------

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day, by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.

“Delinquent Receivable” means a Pool Receivable as to which any payment, or part
thereof, remains unpaid for more than 180 days from the original invoice date
for such payment.

“Digital Insight Receivable” means any Receivable originated by NCR that is
identified in the Servicer’s accounting system with ORG code “201100037, FIN RF
DIG INSIGHT SALES”.

“Digital Insight Receivables Eligibility Date” has the meaning set forth in
clause (p) of the definition of “Eligible Receivables.”

“Dilution Amount” means, with respect to any Fiscal Month, an amount equal to
the aggregate reduction in the Outstanding Balance of all Pool Receivables in
such Fiscal Month (without giving effect to the receipt of any Deemed
Collections) resulting from: (i) defective, rejected or returned goods or
services, (ii) revisions, cancellations, allowances, rebates, credit memos,
discounts, warranty payments or other voluntary reductions in the amounts
actually owed by the applicable Pool Obligor made by the Borrower, any
Originator, the Servicer or any of their respective Affiliates (other than as a
result of the receipt of Collections), (iii) setoffs, counterclaims or disputes
between any Pool Obligor and the Borrower, any Originator, the Servicer or their
respective Affiliates (whether arising from the transaction giving rise to a
Pool Receivable or any unrelated transaction) or (iv) corrections to the
reported Outstanding Balance of any Pool Receivable previously included in the
Net Receivables Pool Balance in excess of its actual Outstanding Balance as of
the date of such inclusion.

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
aggregate initial Outstanding Balance of all Pool Receivables originated by the
Originators during the most recent Fiscal Month, by (b) at any time (x) prior to
the Digital Insight Receivables Eligibility Date, the sum of (A) the Net
Receivables Pool Balance as of the last day of such Fiscal Month and (B) the
Outstanding Balance of Digital Insight Receivables as of the last day of such
Fiscal Month and (y) at any time thereafter, the Net Receivables Pool Balance as
of the last day of such Fiscal Month.

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each Fiscal Month by dividing: (a) the product of (i) 25.00% (or
such other percentage reasonably determined by the Administrative Agent, based
upon the results of its periodic audits and inspections of the Borrower and the
Pool Receivables, to provide an estimate of the portion of Dilution Amounts not
attributable to the crediting and rebilling of Pool Receivables) times (ii) the
aggregate Dilution Amount with respect to all Pool Receivables for such Fiscal
Month, by (b) the aggregate initial Outstanding Balance of all Pool Receivables
originated by the Originators during the Fiscal Month prior to such Fiscal
Month.

 

10



--------------------------------------------------------------------------------

“Dilution Reserve Percentage” means, on any day, the product of (a) the sum of
(i) 2.25 times the average of the Dilution Ratios for the twelve most recent
Fiscal Months, plus (ii) the Dilution Volatility Component, multiplied by
(b) the Dilution Horizon Ratio.

“Dilution Volatility Component” means, for any Fiscal Month, (a) the positive
difference, if any, between: (i) the highest Dilution Ratio for any Fiscal Month
during the twelve most recent Fiscal Months and (ii) the arithmetic average of
the Dilution Ratios for such twelve Fiscal Months, times (b) (i) the highest
Dilution Ratio for any Fiscal Month during the twelve most recent Fiscal Months,
divided by (ii) the arithmetic average of the Dilution Ratios for such twelve
Fiscal Months.

“Dollars” and “$” each mean the lawful currency of the United States of America.

“Electronic Invoice System” means the electronic system or systems from time to
time maintained by the Servicer or for the Servicer by third party vendors used
in the ordinary course of the Servicer’s business, in either case for purposes
of capturing invoice data, creating and/or generating invoices, storing and
tracking invoices and otherwise administering invoices with respect to Pool
Receivables.

“Eligible Assignee” means (i) any Committed Lender or any of its Affiliates,
(ii) any bank or financial institution reasonably acceptable to the
Administrative Agent and for so long as no Termination Event or Unmatured
Termination Event has occurred and is continuing, consented to by the Borrower
(such consent not to be unreasonably withheld or delayed) or (iii) in the case
of a Conduit Lender’s assignee, a multi-seller asset backed commercial paper
conduit sponsored or administered by such Conduit Lender’s Committed Lender or
an Affiliate of such Committed Lender, which commercial paper conduit’s Notes
have short-term credit ratings of “A1” (or better) by S&P and “P1” (or better)
by Moody’s and for so long as no Termination Event or Unmatured Termination
Event has occurred and is continuing, which commercial paper conduit has been
consented to by the Borrower (such consent not to be unreasonably withheld or
delayed).

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

(a) (a) the Pool Obligor of which is: (i) a resident of the United States of
America; (ii) not a Sanctioned Person or a Person listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law; (iii) not subject to any Insolvency
Proceeding; (iv) not an Affiliate of the Borrower, the Servicer or any
Originator; (v) not the Obligor with respect to Defaulted Receivables with an
aggregate Outstanding Balance exceeding 50% of the aggregate Outstanding Balance
of all such Obligor’s Pool Receivables, (vi) not a natural person, and (vii) not
an Excluded Obligor;

 

11



--------------------------------------------------------------------------------

(b) that is denominated and payable only in U.S. dollars in the United States of
America, and the Pool Obligor with respect to which has been instructed to remit
Collections in respect thereof directly to a Lock-Box or Lock-Box Account in the
United States of America;

(c) that does not have a due date which is more than 90180 days after the
original invoice date of such Receivable;

(d) that arises under a Contract for the sale of goods or services or the
license of software in the ordinary course of the applicable Originator’s
business;

(e) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Pool
Obligor, enforceable against such Pool Obligor in accordance with its terms;

(f) that, together with the Contract related thereto, conforms in all material
respects with all Applicable Laws then in effect;

(g) that is not subject to any existing dispute, right of rescission, set-off,
counterclaim, hold back defense or other defense against payment or Adverse
Claim, in each case, only with respect to the portion of the Outstanding Balance
of such Pool Receivable that is subject to such dispute, right of rescission,
set-off, counterclaim, defense or Adverse Claim; provided that the deferred
revenue liability included in the Specifically Reserved Maintenance Revenue
Amount shall not constitute a dispute, right of rescission, set-off,
counterclaim, hold back defense or other defense for purposes of this
definition;

(h) that satisfies all applicable requirements of the Credit and Collection
Policy;

(i) that, together with the provisions of the Contract affecting such
Receivable, has not been modified, waived or restructured since its creation,
except with the written consent of the Administrative Agent and the Majority
Group Agents or as otherwise permitted pursuant to Section 8.02 of this
Agreement;

(j) in which the Borrower owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable (including without any consent of
the related Pool Obligor or any Governmental Authority), giving effect to any
applicable provisions of the UCC regarding restrictions or prohibitions on
assignment;

(k) for which the Administrative Agent (on behalf of the Secured Parties) shall
have a valid and enforceable first priority perfected security interest therein
and in the Related Security and Collections with respect thereto, in each case
free and clear of any Adverse Claim;

(l) that constitutes an “account,” “general intangible” or “chattel paper” and
that is not evidenced by an “instrument,” each as defined in the UCC;

 

12



--------------------------------------------------------------------------------

(m) that is neither a Defaulted Receivable nor a Delinquent Receivable;

(n) that represents amounts earned and payable by the Pool Obligor that are not
subject to the performance of additional services or delivery of additional
goods by the Originator thereof; provided, however, that if such Receivable is
subject to the performance of additional services or delivery of additional
goods by the Originator thereof, only the portion of such Receivable
attributable to such additional services or goods shall be excluded from
Eligible Receivables; and

(o) which Receivable has been or will be billed or invoiced to the Obligor
thereon within the next thirty days (or such longer period consented to by the
Administrative Agent and the Group Agents); and(p)                that is not a
Digital Insight Receivable, unless and until such time, if any, that the
Administrative Agent and each Group Agent has (i) received such information and
reports with respect to the Digital Insight Receivables, in form and substance
satisfactory to the Administrative Agent and each Group Agent, as the
Administrative Agent and any Group Agent has requested from the Borrower or the
Servicer, (ii) completed, and are satisfied with the results, of any due
diligence requested by the Administrative Agent and any Group Agent,
(iii) obtained any necessary final credit approvals, (iv) either (1) evidence
reasonably satisfactory to the Administrative Agent and each Group Agent that
Borrower (or Servicer on its behalf) has instructed all Obligors of Digital
Insight Receivables to deliver payments on such Receivables to an existing Lock
Box Account or (2) a duly executed Lock Box Agreement (or amendment thereto)
satisfactory to the Administrative Agent and each Group Agent relating to each
account to which Borrower (or Servicer on its behalf) has instructed Obligors of
Digital Insight Receivables to make payments along with a corresponding update
to Schedule II to this Agreement and (v) provided to the Borrower or Servicer
written confirmation of satisfaction of the conditions set forth in the
preceding clauses (i) through (iv) identifying the date upon which Digital
Insight Receivables will constitute (subject to the satisfaction of each other
clause of this definition of “Eligible Receivable”) Eligible Receivables (such
date, the “Digital Insight Receivables Eligibility Date”).

“Equity Interest” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

“Euro Rate” means for any day during any Interest Period, the greater of (a)
0.00% and (b) the interest rate per annum determined by the applicable Group
Agent (which determination

 

13



--------------------------------------------------------------------------------

multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus

(e) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligor of which is a Governmental Authority, over (ii) the
product of (x) 5.00%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus

(f) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables which have a due date which is more than 90 days after the original
invoice date of such Receivable, over (ii) the product of (x) 5.00% multiplied
by (y) the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool;

provided, however, that for the avoidance of doubt, the aggregate amount
included in the Excess Concentration Amount at any time with respect to any Pool
Obligor’s Eligible Receivables shall not exceed the aggregate Outstanding
Balance of all such Pool Obligor’s Eligible Receivables at such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

“Excluded Obligor” has the meaning set forth in the Purchase and Sale Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Affected Person being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 4.06) or (ii) such Lender
changes its lending office, except in each case to the extent that amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.03(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Facility Limit” means, at any time of determination, the aggregate Commitment
of all Committed Lenders, which as of the Closing Date is equal to
$200,000,000,300,000,000, as reduced from time to time pursuant to
Section 2.02(e). References to the unused portion of the Facility Limit shall
mean, at any time of determination, an amount equal to (x) the Facility Limit at
such time, minus (y) the Aggregate Capital.

 

15



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning set forth in Section 2.03(a).

“Fees” has the meaning set forth in Section 2.03(a).

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
non-contingent Borrower Obligations then owed by the Borrower shall have been
paid in full, (iii) all other non-contingent amounts then owing to the Credit
Parties and any other Borrower Indemnified Party or Affected Person hereunder
and under the other Transaction Documents have been paid in full and (iv) all
accrued Servicing Fees have been paid in full.

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer, the assistant treasurer, director of
finance of such Person or any other employee of such Person exercising
management control or responsibilities with respect to such Person’s involvement
or performance of the transactions contemplated hereby.

“Fiscal Month” means the Servicer’s accounting month, as reported to the
Administrative Agent from time to time.

“Fitch” means Fitch Ratings, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.

“Foreign Obligor” means an Obligor which is organized in or whose principal
place of business is in, any country other than the United States.

 

16



--------------------------------------------------------------------------------

     

One-month Eurodollar rate for U.S. Dollars

shown on Bloomberg US0001M Screen

or appropriate successor

   LMIR    =                                          
                                            1.00 - Euro-Rate Reserve Percentage.
  

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.

“Loan” means any loan made by a Lender pursuant to Section 2.02.

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a).

“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
who has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Pool Receivables and which is linked to a Lock-Box Account listed on
Schedule II (as such schedule may be modified from time to time in connection
with the addition or removal of any Lock-Box in accordance with the terms
hereof).

“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
(in each case, in the name of the Borrower) and maintained at a bank or other
financial institution acting as a Lock-Box Bank pursuant to a Lock-Box Agreement
for the purpose of receiving Collections.

“Lock-Box Agreement” means each agreement, in form and substance satisfactory to
the Administrative Agent, among the Borrower, the Servicer (if applicable), the
Administrative Agent and a Lock-Box Bank, governing the terms of the related
Lock-Box Accounts, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Loss Horizon Eight Months Ratio” means, at any time of determination, the ratio
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) computed by dividing: (a) the aggregate initial
Outstanding Balance of all Pool Receivables originated by the Originators during
the eight most recent Fiscal Months, by (b) at any time (x) prior to the Digital
Insight Receivables Eligibility Date, the sum of (A) the Net Receivables Pool
Balance as of such date and (B) the Outstanding Balance of Digital Insight
Receivables as of such date and (y) at any time thereafter, the Net Receivables
Pool Balance as of such date.

 

22



--------------------------------------------------------------------------------

“Loss Horizon Five Months Ratio” means, at any time of determination, the ratio
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) computed by dividing: (a) the aggregate initial
Outstanding Balance of all Pool

 

22



--------------------------------------------------------------------------------

Receivables originated by the Originators during the five most recent Fiscal
Months, by (b) at any time (x) prior to the Digital Insight Receivables
Eligibility Date, the sum of (A) the Net Receivables Pool Balance as of such
date and (B) the Outstanding Balance of Digital Insight Receivables as of such
date and (y) at any time thereafter, the Net Receivables Pool Balance as of such
date.

“Loss Reserve Percentage” means, at any time of determination, the sum of (a)
85.00% times the product of (i) 2.25, times (ii) the highest average of the
Default Ratios for any three consecutive Fiscal Months during the twelve most
recent Fiscal Months, times (iii) the Loss Horizon Five Months Ratio, plus (b)
15.00% times the product of (i) 2.25, times (ii) the highest average of the
Default Ratios for any three consecutive Fiscal Months during the twelve most
recent Fiscal Months, times (iii) the Loss Horizon Eight Months Ratio.

“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Lenders representing
more than 50% of the aggregate Commitments of all Committed Lenders in all
Groups (or, if the Commitments have been terminated, have Lenders representing
more than 50% of the Aggregate Capital); provided, however, that so long as
there are two or more Groups party hereto, no less than two Group Agents shall
constitute the Majority Group Agents.

“Majority-Owned Subsidiary of a Listed Entity” means an entity whose common
stock or analogous equity interests are at least 51% owned by a company
(i) listed on the New York Stock Exchange or the American Stock Exchange or
(ii) whose common stock or analogous equity interests have been designated as a
NASDAQ National Market Security listed on the NASDAQ Stock Market.

“Material Adverse Effect” means, with respect to any event or circumstance and
with respect to any Person (or if no Person is specified, with respect to the
Borrower, the Originators and the Servicer), a material adverse effect on:

(a) the assets, operations, business or financial condition of such Person;

(b) the ability of any such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;

(c) the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability, value or collectibility of any
material portion of the Pool Receivables; or

(d) the status, perfection, enforceability or priority of the interest of the
Administrative Agent (for the benefit of the Secured Parties) in the Pool
Receivables.

“Material Indebtedness” means Debt (other than Debt under the Transaction
Documents), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Borrower, the Servicer or an Originator in an aggregate
principal amount of (i) $50,000,000 or more, in the case of Debt or Hedging
Agreements of or guaranteed by the Servicer or an Originator and (ii) $15,325 or
more, in the case of Debt or Hedging Agreements of the Borrower. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of

 

23



--------------------------------------------------------------------------------

“Obligor Percentage” means, at any time of determination, for each Pool Obligor,
a fraction, expressed as a percentage, (a) the numerator of which is the
aggregate Outstanding Balance of the Eligible Receivables of such Obligor less
the amount (if any) then included in the calculation of clause (a) of the Excess
Concentration Amount with respect to such Obligor and (b) the denominator of
which is the aggregate Outstanding Balance of all Eligible Receivables at such
time.

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document or RFA Note except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.06).

“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent with the Borrower’s
consent (such consent not to be unreasonably withheld; provided that the
Borrower’s consent shall not be required if the replacement rate is the Federal
Funds Rate) (which determination shall be conclusive absent manifest error). If
the Overnight Bank Funding Rate determined as above would be less than zero,
then such rate shall be deemed to be zero. The rate of interest charged shall be
adjusted as of each Business Day based on changes in the Overnight Bank Funding
Rate without notice to the Borrower.

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal amount of such Receivable; provided,
that the Outstanding Balance of a Charged-Off Receivable shall be zero.

 

25



--------------------------------------------------------------------------------

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Related Security” means, with respect to any Pool Receivable:

(a) all of the Borrower’s and each Originator’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), the sale or license of which gave rise
to such Receivable;

(b) all instruments and chattel paper that may evidence such Receivable;

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(d) solely to the extent applicable to such Receivable, all of the Borrower’s
and each Originator’s rights, interests and claims under the related Contracts
and all guaranties, indemnities, insurance and other agreements or arrangements
constituting supporting obligations supporting payment and/or performance of any
of the foregoing;

(e) all books and records of the Borrower and each Originator with respect to
the foregoing;

(f) all of the Borrower’s rights, interests and claims under the Purchase and
Sale Agreement with respect to such Receivable; and

(g) all proceeds of the foregoing.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived).

“Required Capital Amount” means, at any time of determination, an amount equal
to the Total Reserves at such time.

“Restricted Payments” has the meaning set forth in Section 7.01(s).

“RFA Notes” has the meaning set forth in Section 2.05.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business,S&P Global Ratings and any successor thereto that is a
nationally recognized statistical rating organization.

“Sanctioned Country” means a country subject to a sanctions program identified
by the U.S. Department of Treasury’s Office of Foreign Assets Control.

 

28



--------------------------------------------------------------------------------

“Sanctioned Person” means any Person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

“Scheduled Termination Date” means November 13, 2020.19, 2021.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

“Servicer” has the meaning set forth in the preamble to this Agreement.

“Servicer Indemnified Amounts” has the meaning set forth in Section 12.02(a).

“Servicer Indemnified Party” has the meaning set forth in Section 12.02(a).

“Servicing Fee” means the fee referred to in Section 8.06(a) of this Agreement.

“Servicing Fee Rate” means the rate referred to in Section 8.06(a) of this
Agreement.

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Fees, (i) prior to the Termination Date, the Monthly Settlement
Date and (ii) on and after the Termination Date, each day selected from time to
time by the Administrative Agent (with the consent or at the direction of the
Majority Group Agents) (it being understood that the Administrative Agent (with
the consent or at the direction of the Majority Group Agents) may select such
Settlement Date to occur as frequently as daily) or, in the absence of such
selection, the Monthly Settlement Date.

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair value of the assets of such Person exceeds the liabilities
of such Person, (ii) the fair value of the assets of such Person exceeds the
probable liability on such Person’s debts as such debts become absolute and
matured, (iii) such Person is able to pay its debts as they mature and (iv) such
Person’s capital is not unreasonably small for the business in which it is
engaged.

“Specifically Reserved Maintenance Revenue Amount” means the lesser of (i) the
amount then included in the deferred revenue liability reported on the
Originators’ books and records in respect of payments made by Persons that are
Obligors on Eligible Receivables for goods or services that have not yet been
delivered or performed by the Originators (and, for the avoidance of doubt,
excluding any portion of such deferred revenue liability in respect of
outstanding Receivables, rather than payments, that remain subject to the
performance of additional services or delivery of additional goods by
Originators) and (ii) the aggregate Outstanding Balance of the Eligible
Receivables then owing by such Obligors.

 

29



--------------------------------------------------------------------------------

LIBOR Rate, provided however, that if the Administrative Agent determines in its
commercially reasonable discretion that a LIBOR Termination Date has occurred,
then following the LIBOR Termination Date, all Portions of Capital for which the
Interest Rate would otherwise be determined with reference to the LIBOR Rate
shall automatically begin accruing Interest with reference to the Base Rate
until such time as an amendment reflecting a replacement index and related
matters as described above is implemented.

(e) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

(f) This Section 4.07 provides a mechanism for determining an alternative rate
of interest in the event that the London interbank offered rate is no longer
available or in certain other circumstances. The Administrative Agent does not
warrant or accept any responsibility for and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of LIBOR Rate or
with respect to any alternative or successor rate thereto, or replacement rate
therefor.

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 5.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit G hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses due and
payable by the Borrower on the Closing Date to the Credit Parties have been paid
in full in accordance with the terms of the Transaction Documents.

SECTION 5.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

(a) the Borrower shall have delivered to the Administrative Agent and each Group
Agent a Loan Request for such Loan in accordance with Section 2.02(a);

(b) the Servicer shall have delivered to the Administrative Agent and each Group
Agent a pro forma Information Package, reflecting the Aggregate Capital, Total
Reserves and the Borrowing Base, each as calculated after giving effect to the
proposed Credit Extension;

(c) none of the conditions specified in Section 2.01(i) through (iv) shall exist
after giving effect to such Credit Extension;

(d) on the date of such Credit Extension the following statements shall be true
and correct (and upon the occurrence of such Credit Extension, the Borrower and
the Servicer

 

48



--------------------------------------------------------------------------------

Administrative Agent and the Group Agents shall conduct, and shall cause their
respective agents, representatives, accountants and auditors to conduct, such
Inspection in a commercially reasonable manner so as to minimize any burden
(financial or otherwise) on the Borrower and its Affiliates and any disruption
to the business and operations of the Borrower and its Affiliates (it being
understood and agreed that an Inspection conducted in a substantially similar
manner and scope as that conducted by the Administrative Agent prior to the
Closing Date shall be deemed commercially reasonable).

(h) Payments on Receivables; Lock-Box Accounts. The Borrower (or the Servicer on
its behalf) will, and will cause each Originator to, instruct all Pool Obligors
to deliver all payments on the Pool Receivables (other than Digital Insight
Receivables at any time prior to the Digital Insight Receivables Eligibility
Date,) to a Lock-Box Account or a Lock-Box. The Borrower (or the Servicer on its
behalf) will, and will cause each Originator to, maintain such books and records
necessary to identify Collections received from time to time on Pool Receivables
and necessary to segregate such Collections from other property of the Servicer
and the Originators. If any Collections are received by the Borrower, the
Servicer or an Originator other than in a Lock-Box Account, it shall hold such
payments in trust for the benefit of the Administrative Agent (for the benefit
of the Secured Parties) and promptly (but in any event within two (2) Business
Days after receipt) remit such funds into a Lock-Box Account. If any funds other
than Collections (or other proceeds of the Collateral) are deposited into any
Lock-Box Account, the Borrower (or the Servicer on its behalf) will, within two
(2) Business Days, identify and transfer such funds to the appropriate Person
entitled to such funds. The Borrower shall only add a Lock-Box Account (or a
related Lock-Box) or a Lock-Box Bank to those listed on Schedule II to this
Agreement, if the Administrative Agent has received notice of such addition and
an executed and acknowledged copy of a Lock-Box Agreement (or an amendment
thereto) in form and substance acceptable to the Administrative Agent from the
applicable Lock-Box Bank (or pursuant to other arrangements consented to in
writing by the Administrative Agent and each Group Agent). The Borrower shall
only terminate a Lock-Box Bank or close a Lock-Box Account (or a related
Lock-Box) with the prior written consent of the Administrative Agent.

(i) Sales, Liens, etc. Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon or with respect to, any Pool
Receivable or other Collateral.

(j) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 8.02, (i) the Borrower will not, and will not permit the Servicer to,
alter the delinquency status or adjust the Outstanding Balance or otherwise
modify the terms of any Pool Receivable in any material respect, or amend,
modify or waive, in any material respect, any term or condition of any related
Contract that would affect any Pool Receivable and (ii) with respect to each
Pool Receivable, the Borrower shall comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Credit and Collection Policy and, to the extent material to such Pool Receivable
and to the extent not reflected from time to time in the Dilution Amount, the
terms of the related Contract.

 

63



--------------------------------------------------------------------------------

(k) Change in Credit and Collection Policy. Except to the extent required by
Applicable Law (in which case the Borrower shall give prompt written notice
thereof to the Administrative Agent and each Group Agent), the Borrower will not
make any change to the Credit and Collection Policy that would reasonably be
expected to have a Material Adverse Effect without the prior written consent of
the Administrative Agent and the Majority Group Agents. Promptly following any
material change in the Credit and Collection Policy, the Borrower will deliver a
copy of the updated Credit and Collection Policy identifying such material
change to the Administrative Agent and each Group Agent.

(l) Fundamental Changes. The Borrower shall not, without the prior written
consent of the Administrative Agent and the Majority Group Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be directly owned by any Person other than an
Originator. The Borrower shall provide the Administrative Agent with at least 30
days’ (or such shorter period agreed to by the Administrative Agent in writing)
prior written notice before making any change in the Borrower’s name or location
or making any other change in the Borrower’s identity or corporate structure
that would reasonably be expected to impair or otherwise render any UCC
financing statement filed pursuant to this Agreement or any other Transaction
Document “seriously misleading” as such term (or similar term) is used in the
applicable UCC; each notice to the Administrative Agent and the Group Agents
pursuant to this sentence shall set forth the applicable change and the proposed
effective date thereof.

(m) Books and Records. The Borrower shall maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary for the servicing of each Pool Receivable (including records adequate
to permit the daily identification of each Pool Receivable and all Collections
of and adjustments to each existing Pool Receivable).

(n) Identifying of Records. The Borrower shall: (i) identify (or cause the
Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator so to identify its master data processing records with such a
legend; provided, that the Borrower shall not be obligated to include any
notation or legend on, or otherwise mark, any Contracts.

(o) Change in Payment Instructions to Pool Obligors. The Borrower shall not (and
shall not permit the Servicer or any Originator to) make any change in its (or
their) instructions to the Pool Obligors regarding payments to be made to the
Lock-Box Accounts (or any related Lock-Box), other than any instruction to remit
payments to a different Lock-Box Account (or any related Lock-Box) or with
respect to Digital Insight Receivables prior to the Digital Insight Receivables
Eligibility Date, unless the Administrative Agent shall have consented to such
change in writing.

(p) Security Interest, Etc. The Borrower shall (and shall cause the Servicer
to), at its expense, take all action necessary to establish and maintain a valid
and enforceable first

 

64



--------------------------------------------------------------------------------

(viii) Material Adverse Effect. Promptly after the occurrence thereof, notice of
any Material Adverse Effect with respect to the Servicer.

(c) Conduct of Business. The Servicer will do all things necessary to remain
duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect. Except as otherwise permitted under the
Transaction Documents, the Servicer will not make any material changes to its
servicing practices or the conduct of its business, except to the extent any
such change would not reasonably be expected to have a Material Adverse Effect.

(d) Compliance with Applicable Laws. The Servicer will comply in all material
respects with all Applicable Laws to which it may be subject, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

(e) Cooperation with Inspections. The Servicer will cooperate in connection with
any Inspection duly conducted hereunder pursuant to Section 7.01(g), including
to permit the Administrative Agent and each Group Agent or their respective
agents or representatives and/or certified public accountants or other auditors,
during regular business hours and with reasonable prior written notice, to
(i) examine and make copies of and abstracts from all books and records relating
to the Pool Receivables or other Collateral, (ii) visit the offices and
properties of the Servicer for the purpose of examining such books and records
and (ii) discuss matters relating to the Pool Receivables, the other Collateral
or the Servicer’s performance hereunder or under the other Transaction Documents
to which it is a party with any of the officers, directors, employees or
independent public accountants of the Servicer, to the extent reasonably
available, having knowledge of such matters; and (iv) conduct a review of its
books and records with respect to such Pool Receivables and other Collateral.

(f) Payments on Receivables; Lock-Box Accounts. The Servicer will (or will cause
each Originator to) instruct all Pool Obligors to deliver all payments on the
Pool Receivables (other than Digital Insight Receivables prior to the Digital
Insight Receivables Eligibility Date) to a Lock-Box Account or a Lock-Box. The
Servicer will, and will cause each Originator to, maintain such books and
records necessary to identify Collections received from time to time on Pool
Receivables and necessary to segregate such Collections received from other
property of the Servicer and the Originators. If any Collections are received by
the Servicer other than in a Lock-Box Account, it shall hold such payments in
trust for the benefit of the Administrative Agent (for the benefit of the
Secured Parties) and promptly (but in any event within two (2) Business Days
after receipt) remit such funds into a Lock-Box Account. If any funds other than
Collections (or other proceeds of the Collateral) are deposited into any
Lock-Box Account, the Servicer will, within two (2) Business Days, identify and
transfer such funds to the appropriate Person entitled to such funds. The
Servicer shall only add a Lock-Box Account (or a related Lock-Box), or a
Lock-Box Bank to those listed on Schedule II to this Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of a Lock-Box Agreement (or an amendment thereto) in form and
substance acceptable to the Administrative Agent from the applicable Lock-Box
Bank (or pursuant to other arrangements consented to in writing by the
Administrative Agent and each Group Agent). The Servicer shall only terminate a
Lock-Box Bank or close a Lock-Box Account (or a related Lock-Box) with the prior
written consent of the Administrative Agent.

 

69



--------------------------------------------------------------------------------

(g) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 8.02, (i) the Servicer will not alter the delinquency status or adjust
the Outstanding Balance or otherwise modify the terms of any Pool Receivable in
any material respect, or amend, modify or waive, in any material respect, any
term or condition of any related Contract that would affect any Pool Receivable
and (ii) with respect to each Pool Receivable, the Servicer shall comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Credit and Collection Policy and, to the extent
material to such Pool Receivable and to the extent not reflected from time to
time in the Dilution Amount, the terms of the related Contract.

(h) Change in Credit and Collection Policy. Except to the extent required by
Applicable Law (in which case the Servicer shall give prompt written notice
thereof to the Administrative Agent), the Servicer will not make any change to
the Credit and Collection Policy that would reasonably be expected to have a
Material Adverse Effect without the prior written consent of the Administrative
Agent and the Majority Group Agents. Promptly following any material change in
the Credit and Collection Policy, the Servicer will deliver a copy of the
updated Credit and Collection Policy identifying such material change to the
Administrative Agent and each Group Agent

(i) Books and Records. The Servicer will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Pool Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary for the
servicing of each Pool Receivable (including records adequate to permit the
daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(j) Identifying of Records. The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement; provided, that the Servicer shall not be obligated to
include any notation or legend on, or otherwise mark, any Contracts.

(k) Change in Payment Instructions to Pool Obligors. The Servicer shall not (and
shall not permit any Sub-Servicer to) make any change in its instructions to the
Pool Obligors regarding payments to be made to the Lock-Box Accounts (or any
related Lock-Box), other than any instruction to remit payments to a different
Lock-Box Account (or any related Lock-Box) or with respect to Digital Insight
Receivables prior to the Digital Insight Receivables Eligibility Date, unless
the Administrative Agent shall have consented to such change in writing.

(l) Security Interest, Etc. The Servicer shall, at its expense, take all action
necessary to establish and maintain a valid and enforceable first priority
perfected security interest in the Collateral, in each case free and clear of
any Adverse Claim, in favor of the Administrative Agent (for the benefit of the
Secured Parties), including taking such action to

 

70



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

PNC Group

Party

  

Capacity

  

Maximum Commitment

PNC

  

Committed Lender

  

$125,000,000187,500,000

PNC

  

Group Agent

  

N/A

MUFG Group

Party

  

Capacity

  

Maximum Commitment

MUFG

  

Committed Lender

  

$75,000,000112,500,000

Victory

  

Conduit Lender

  

N/A

MUFG

  

Group Agent

  

N/A

 

Schedule I- 1



--------------------------------------------------------------------------------

SCHEDULE II

Accounts maintained at [***], with the following account numbers:

- [***]

- [***]

- [***]

- [***]

- [***]

- [***]

 

Schedule II- 1